In an action to recover damages, inter alia, for breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated November 12, 1993, as denied the branch of their motion which was for summary judgment on the breach of contract claims.
Ordered that the order is affirmed insofar as appealed from, with costs.
This action arises from a contract between the parties for the renovation of a home in Queens, New York. Contrary to the defendants’ contentions on appeal, various fundamental issues of fact that are not resolvable on the pleadings prevent the granting of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Pizzuto, J. P., Joy, Friedmann and Goldstein, JJ., concur.